Citation Nr: 0920803	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for a dental 
disability, secondary to service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.

In September 2007, the Board denied the Veteran's increased 
rating claim for diabetes mellitus with erectile dysfunction, 
and remanded the remaining issues for further development.  


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1969 to 
December 1970.

2.  The Veteran's initial claim for service connection for 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth was submitted in 2005.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease, treatable carious 
teeth, or replaceable missing teeth, as a result of combat 
wounds or other trauma during his active military service, 
and he does not meet the requirements for service connection 
for the limited purpose of receiving VA outpatient treatment.

4.  Diabetic peripheral neuropathy of the right lower 
extremity is not manifested by symptoms productive of 
moderate incomplete paralysis of the sciatic nerve. 

5.  Diabetic peripheral neuropathy of the left lower 
extremity is not manifested by symptoms productive of 
moderate incomplete paralysis of the sciatic nerve. 

6.  Service connection is currently in effect for diabetes 
mellitus, type 2 (20%); diabetic peripheral neuropathy of the 
right lower extremity (10%); and diabetic peripheral 
neuropathy of the left lower extremity (10%), for a combined 
evaluation of 40 percent, effective January 27, 2003.  
Special monthly compensation on account of loss of use of a 
creative organ is also established, effective January 27, 
2004.

7.  The Veteran reportedly completed one year of college and 
worked primarily in sales.

8.  The Veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran has not submitted a claim for service 
connection for periodontal disease and replaceable missing 
teeth upon which relief may be granted.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's left lower extremity diabetic peripheral neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's right lower extremity diabetic peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2008).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With regard to the service connection claim for a dental 
disability, the facts are not in dispute.  Resolution of the 
Veteran's appeal is dependent on interpretation of the 
regulations pertaining to an award of service connection for 
periodontal disease, treatable carious teeth and replaceable 
missing teeth.  The Board finds that, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters sent to the Veteran in March 2005 and 
October 2007 informed him of what evidence was required to 
substantiate his increased rating and TDIU claims and of his 
and VA's respective duties for obtaining evidence.  Also, VA 
letters dated in May 2006 and October 2007 satisfy the 
requirements set out in Dingess.  In March 2009, the claim 
was readjudicated with the issuance of a supplemental 
statement of the case (SSOC).  

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claims.  The Veteran has 
described the effects that his diabetes and peripheral 
neuropathy had on his former employment in the sales industry 
and on his current activities of daily living during recent 
VA examinations and during his personal hearing.  Any notice 
error is not prejudicial because the Veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claim.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication.

Moreover, the August 2005 statement of the case and the March 
2009 SSOC included the provisions of 38 C.F.R. § 3.321.  The 
March 2009 SSOC also included the provisions of 38 C.F.R. § 
4.1.  Both 38 C.F.R. §§ 3.321 and 4.1 refer to impairment in 
earning capacity as a rating consideration.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA and private medical evidence, and a 
hearing transcript.  The Veteran has been medically evaluated 
in conjunction with this claim and has also had an 
opportunity to provide testimony at a personal hearing before 
the undersigned Veterans Law Judge.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection

The Veteran is claiming service connection for a dental 
disability, specifically, periodontal disease, treatable 
carious teeth, and replaceable missing teeth, that he asserts 
is the result of his service-connected diabetes mellitus.  
Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental disability, a claim for 
service connection for a dental disability is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).

The evidence of record reflects that in April 2005, the 
Veteran underwent a VA dental examination.  The examiner 
stated that the Veteran is missing teeth #1, 2, 3, 4, 15, 16, 
17, 18, 19, 21, 30, 31.  It was also noted that the Veteran 
has caries on several maxillary mandibular teeth. The 
examiner stated that the caries may be secondary to a slight 
xerostomia that the Veteran has, which may be associated with 
his diabetes.

Received in September 2006 is an undated letter from Dr. 
Shell; such private dentist indicated that the Veteran has 
been experiencing dental problems that "most probably are 
related to his diabetes."  Dr. Shell explained that diabetic 
persons have one of the highest rates of periodontal disease.  
Dr. Shell also noted that the medications taken by people 
with diabetes for hypertension, cardiovascular problem and 
kidney disease cause dry mouth as a major side effect.

More recently, in December 2008, the Veteran underwent 
another VA dental examination.  The examiner noted that 
replaceable teeth include teeth #2-15, 18-21, and 29-31.  Non 
replaceable teeth include teeth # 1, 16, and 17.  Tooth # 32 
is un-erupted and impacted.  The examiner diagnosed the 
Veteran with loss of teeth acquired; rampant dental caries; 
periodontitis; and impacted tooth # 32.  The examiner felt 
that the diabetes-related dental condition cannot be 
attributable to service, noting that the Veteran was 
diagnosed with diabetes in the early to mid 1990's.  

On review, the Board notes that the Veteran served on active 
duty from May 1969 to December 1970 and he initially 
submitted a claim for service connection for a dental 
disability in 2005, well over one year from his discharge 
from service.  Thus, the threshold question to be answered 
regarding this issue is whether or not he has presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  If he has not done so, his appeal must be 
denied.  As explained below, the Board finds that he has not 
submitted such a claim.

Service connection of dental conditions will be established 
under these circumstances:  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in Sec. 17.161 of 
this chapter.  (b) The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a 
prisoner of war.  (c) In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  (d) The following principles apply to dental 
conditions noted at entry and treated during service:  (1) 
Teeth noted as normal at entry will be service- connected if 
they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service- connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service- connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I.  Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i)  Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the Veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
Veteran.  (ii) Those Veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive).  Any Veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III.  Those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability may be authorized dental treatment for only those 
dental conditions which, in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  (h) Class IV. 
Those whose service-connected disabilities are rated at 100% 
by schedular evaluation or who are entitled to the 100% rate 
by reason of individual unemployability may be authorized any 
needed dental treatment.  (i) Class V. A Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI.  Any Veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

In this case, there is no allegation of dental trauma.  The 
regulations cited above provide that service connection for 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth will be established for treatment purposes 
only.  The December 2008 VA examiner indicated that teeth #2-
15, 18-21, and 29-31, are replaceable.  Since the Veteran was 
discharged from service in 1970, he could receive dental 
treatment only with a timely filed application.  That 
application needed to be submitted within one year of his 
discharge from service.  38 C.F.R. § 17.161(f).  While there 
is no indication that the Veteran was notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).

As the Veteran's claimed dental disability may only be 
service-connected for the purpose of obtaining VA outpatient 
dental treatment, and his application was not received in a 
manner that may be considered timely for such treatment, 
there is no legal avenue upon which service connection may be 
established.  This is not a disability under VA law for which 
compensation is paid.  As such, he has not submitted a claim 
for which relief may be granted, and the appeal must be 
denied.  As noted above, the record contains opinions which 
suggest a relationship between the Veteran's periodontal 
disease and his diabetes mellitus.  Despite these opinions, 
however, the law does not allow for the establishment of 
service connection as the Veteran did not submit his claim 
within one year of his discharge from active duty.  The 
service connection claim is therefore denied.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran has been assigned separate 10 
percent evaluations for his left and right lower extremity 
neuropathy, associated with diabetes mellitus, type II, under 
Diagnostic Code 8520.  He contends that higher ratings are 
warranted.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  

Words such as "mild," "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. 

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  The term "incomplete paralysis" indicates impairment 
of function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  

Evidence relevant to the severity of the Veteran's increased 
rating claims for diabetic peripheral neuropathy include a 
February 2005 treatment note signed by Dr. Vaughan, the 
Veteran's private physician, and shows a diagnosis of severe 
diabetic neuropathy, in pertinent part.  According to a 
February 2005 letter, Dr. Vaughan indicated that he has 
treated the Veteran for several years.  He noted that the 
Veteran's "diabetic neuropathy has progressed to the point 
that he has little sensation of touch in his feet.  At the 
same time, the neuropathy caused him a great deal of burning 
pain.  His diabetes and the associated neuropathy have 
created great difficulties in his last three jobs, ultimately 
forcing him to resign each one.  Dr. Vaughan also noted that 
"[w]hen he stands, climbs, or walks for several hours, his 
pain escalates to an unbearable point.  He is further 
stressed by his inability to maintain a steady income.  
Please make note of his change in condition, and take this 
into future consideration of care."

In May 2005, the Veteran underwent a VA "peripheral nerves" 
examination.  He complained of numbness and burning pain in 
his feet.  Clinical examination revealed subjective decreased 
sensation in both feet to touch, pinprick monofilament, worse 
on the plantar aspect.  His skin was intact.  There was no 
evidence of pedal edema and pedal pulses were palpable.  The 
examiner noted that a March 2004 nerve conduction velocity 
test was normal in both feet and no suggestion of peripheral 
neuropathy was reported.  

According to a private statement received in September 2006, 
Dr. Skelley indicated that the Veteran was being referred to 
a neurologist for further evaluation based on reports of 
excruciating pain in the legs and feet.  

On review of all evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
peripheral neuropathy of the right or left feet.  In this 
regard, the evidence shows no more than mild symptomatology 
associated with the Veteran's neuropathy.  The Board 
acknowledges the diagnosis of "severe" diabetic neuropathy 
shown on February 2005 treatment note from Dr. Vaughan.  
Notwithstanding, it should be noted that use of terminology 
such as "moderate" or "severe" by physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  While the medical evidence reveals 
that the Veteran has diminished sensation to touch and 
pinprick monofilament in both feet, these findings are based 
on the Veteran's subjective complaints.  Likewise, there is 
no indication that Dr. Vaughan's diagnosis was rendered based 
on anything more than the Veteran's subjective complaints of 
diminished sensation.  Dr. Vaughan does not indicate that any 
diagnostic tests were conducted to confirm the extent of the 
Veteran's neuropathy.  Significantly, as noted by the VA 
examiner, a nerve conduction velocity test taken in March 
2004 was normal in both feet with no suggestion of peripheral 
neuropathy.  

The Board does not doubt that the Veteran experiences 
feelings of numbness and pain in his feet, however, the 
medical evidence of record does not show that it rises to the 
level of moderate symptomatology.  As noted, Dr. Skelley, in 
a September 2006 letter, expressed his plan to refer the 
Veteran to a neurologist based on his complaints of pain and 
numbness in his lower extremities, despite taking the maximum 
dose of neurontin.  However, when the increased rating issues 
were previously before the Board in September 2007, they were 
remanded for the sole purpose of obtaining any additional 
evidence generated from any further neurological 
consultation.  The RO, in the October 2007 VCAA letter, asked 
that the Veteran submit the name and address of the 
neurologist who he was referred to by Dr. Skelley, however, 
the Veteran did not respond.  The Veteran was also given an 
additional 30 days after the date of the SSOC to respond with 
additional comments or evidence; the Veteran also did not 
respond to the SSOC.  Any additional evidence may have been 
helpful to the Veteran's increased rating claims.  Based on 
the evidence of record, the Veteran's symptomatology 
associated with his diabetic neuropathy does not rise to the 
level of moderate incomplete paralysis; nor is such finding 
more nearly approximated.  

The Board also notes that the evidence of record shows that 
the Veteran's neuropathic symptoms of the lower extremities 
have remained relatively constant in degree of debility over 
the entire time period covered by this appeal.  Therefore, 
the assignment of staged ratings would not be necessary.  See 
Hart, supra.  

In sum, the preponderance of the credible evidence 
demonstrates that the Veteran's peripheral neuropathy does 
not warrant a rating in excess of 10 percent for each lower 
extremity.  As the preponderance of the evidence is against 
the Veteran's increased rating claims, the benefit-of- the-
doubt doctrine does not apply; therefore, such claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

IV.  Entitlement to a TDIU

The Veteran is also seeking a TDIU.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340 (2008).  If the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the Veteran meets the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection is currently in effect for diabetes 
mellitus, type 2 (20%); diabetic peripheral neuropathy of the 
right lower extremity (10%); and diabetic peripheral 
neuropathy of the left lower extremity (10%), for a combined 
evaluation of 40 percent, effective January 27, 2003.  
Special monthly compensation on account of loss of use of a 
creative organ is also established, effective January 27, 
2004.  Based on the above, the Veteran does not meet the 
schedular criteria for an award of TDIU, as set forth under 
38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA, however, that 
all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in April 2005, 
the Veteran indicated that he completed one year of college.  
He also indicated that the earliest date his diabetes and 
neuropathy affected full-time employment was February 2004 
and that he last worked full-time in January 2005.  He worked 
in various positions, primarily sales, at retail stores.  

For the veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such Veterans.  38 C.F.R. §§ 
4.1, 4.15 (2008).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

In this case, the Board acknowledges letters from the 
Veteran's private physicians, Dr. Vaughan and Dr. Skelley 
submitted in support of the claim.  According to a February 
2004 letter, Dr. Vaughan noted that because of the Veteran's 
diabetes, he has a lowered immunity and an increased risk for 
acquiring infections.  Dr. Vaughan urged the Veteran to take 
extra precautions in his work environment.  Dr. Vaughan, in 
an August 2004 letter, stated that the Veteran should take 
breaks for food and medicine at prescribed intervals while on 
the job.  In a February 2005 letter, Dr. Vaughan stated that 
the Veteran's diabetes and associated neuropathy have created 
great difficulties in his last three jobs, ultimately forcing 
him to resign each one.  Dr. Vaughan stated that the 
Veteran's diabetic neuropathy had progressed to the point 
that he has little sensation of touch in his feet.  The 
physician reiterated his contention that the Veteran should 
be allowed to eat at proper intervals and take his medicine 
when working.  Dr. Skelley stated that the Veteran is unable 
to walk for more than 30 minutes and that even short walks 
are difficult for him.   

Also of record is the opinion of the May 2005 VA examiner who 
conducted the peripheral nerves examination.  Such examiner 
indicated that the Veteran's report of having quit 3 jobs and 
the finding of subjective sensory peripheral neuropathy in 
both feet are disproportionate.  The examiner noted that the 
Veteran is not using any ambulatory or mechanical devices; 
his gait, stance, posture, and coordination are normal.  
Likewise, the examiner stated that the Veteran's movement and 
motor strength are normal, noting that his gait, stance, 
posture, and coordination are normal.  

On review of all evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU.  While the Veteran does 
exhibit some employment impairment due to his service-
connected diabetes mellitus, type II, and diabetic 
neuropathy, the Board finds that the level of impairment to 
the Veteran's employment is adequately reflected in the 
disability ratings the Veteran currently receives.   In this 
regard, as noted in the September 2007 Board decision, the 
medical evidence does not show that the Veteran has been 
advised by a physician to avoid strenuous occupational and 
recreational activities on account of his diabetes.  
Moreover, the May 2005 VA examiner diagnosed the Veteran with 
subjective sensory peripheral neuropathy of the lower 
extremities and opined that the Veteran's report of having 
quit 3 jobs and the finding of subjective sensory peripheral 
neuropathy in both feet are disproportionate.  On May 2005 VA 
examination, the veteran was not using any ambulatory or 
mechanical devices; his gait, stance, posture, and 
coordination were normal.  The Board also notes that although 
Dr. Skelley, in the September 2006 letter, stated that the 
Veteran's walking ability "seems very impaired," such 
physician did not provide any supporting objective evidence.  
Lastly, Dr. Vaughan suggests that the Veteran be given breaks 
at work, take extra precautions in a work environment, and 
eat at specific intervals.  Those recommendations suggest 
that the Veteran is able to work, albeit with some 
restrictions.  Lastly, as noted, VA afforded the Veteran with 
ample time to provide additional evidence after he submitted 
Dr. Skelly's letter dated in September 2006, however, none 
was forthcoming.    

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone render him unable to secure and to follow 
a substantially gainful occupation.  The evidence does not 
suggest that this case presents an exceptional or unusual 
disability picture such that the Veteran is unable to secure 
and follow substantially gainful employment due to service-
connected disabilities, or otherwise render a schedular 
rating impractical.  There is no basis for referral of this 
case to the Director of the Compensation and Pension Service 
for extraschedular consideration, and the claim for a total 
disability rating based on individual unemployability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for periodontal disease, 
treatable carious teeth, and replaceable missing teeth is 
denied.

Entitlement to a rating in excess of 10 percent for diabetic 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for diabetic 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


